Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
1a.	Applicant's submission filed on May 4, 2021 has been entered because there was no request for non-entry.  As such, the claims filed June 10, 2021 are not properly amended from the May 4, 2021 submission.               See MPEP § 706.07(h)V.

1b.	Applicant’s remarks filed June 10, 2021 indicate the claims filed June 10, 2021 are intended for continued prosecution.  As a matter of expediency, the Examiner has waived the rules concerning properly amending claims.         
	Claims submitted June 10, 2021 will be examined.	

Response to Remarks
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. 
Re:  Regnier ‘580.  Applicant asserts a cooling surface cannot extend continuously between each side wall due to an actuator (108) along the bottom of the plug module.
Examiner directs Applicant to Col. 6, lines 51-54, reproduced below.
“Preferred configurations allow a surface of the plug module to be left clear of latches and other features so as to allow for good airflow over that surface but such a design is not required.”

Examiner maintains the claimed configuration is an obvious variant of that which is known in the art.


Re:  Regnier ‘297.  Applicant asserts the projection (29) prevents a thermal surface (25) from extending continuously between the two side walls.
Examiner directs Applicant to Col. 4, lines 34-39, reproduced below.
“If this projection 29 was not needed or if the module was being used to provide an active copper cable assembly (which tends to not benefit from the projection) then a profile of the thermal surface could extend across the first side of the module in a more uniform manner.”   Emphasis added.

Examiner maintains the claimed configuration is an obvious variant of that which is known in the art.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20  are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for “fins”, does not reasonably provide enablement for “ribs”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-20  are rejected under 35 U.S.C. §112(b), because each recites the limitation “ribs”.  There is insufficient antecedent basis for this limitation in the claims.  Claims will be examined in terms of –fins- for each instance of “ribs”.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over Regnier et al. (US 10,551,580)  in view of Regnier (US 9,882,297) and Little                    (US 10,555,437).

With respect to Claims 1, 6 and 13; Regnier et al. ‘580 shows an input/output        connector 10, 210 comprising: a conductive cage 20, 220 having an upper wall, a lower wall and side walls extending between the upper and lower walls [Figs. 1, 2], the walls forming a port 25a,b – 225a,b therein, and a plurality of elongated conductive fins 296 defining channels between adjacent fins extending from the upper wall [Fig. 23]; and a Quad Small Form Factor - Double Density Pluggable (QSFP-DD) transceiver module 100 comprising a body 110 having a top wall, a bottom wall and side walls extending between the top and bottom walls [Col. 6, lines 27-43], a passageway extending from a rear face of the body to a front face of the body, the passageway defining a cable entrance port at the rear face [Fig. 17], a paddle card mounted in the body and extending from the front face [Fig. 18B - at 159], a plurality of conductive top fins 126 extending upwardly from the top wall of the body and extending along a portion of the top wall between the front face and the rear face, and a plurality of conductive bottom fins 129 extending downwardly from the bottom wall of the body and extending along a portion of the bottom wall between the front face and the rear face [Fig. 19] extending continuously between each side         wall [Col. 6, lines 51-54], when the QSFP-DD transceiver module is seated within the cage [Fig. 12], the fins 126, 129 on the QSFP-DD transceiver module do not seat within the port of the cage.   Regnier et al. ‘580 further teaches configurations which allow for a surface of the transceiver module to be left clear of features so as to allow for good airflow [Col. 6, lines 51-54].

	Regnier ‘297 shows an analogous input/output connector 60 and transceiver module 10 and teaches [Col. 4, lines 1-3 and 39-47] the transceiver module 10 comprising a conductive body 28 and an elongated planar portion [Fig. 11] extending from the front end of fins to the front face of transceiver module.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fashion the transceiver module of        Regnier et al. ‘580 with a conductive body and planar portions as taught by Regnier ‘297 for the purpose of facilitating transference of heat and providing good contact with an EMI shield, thereby mitigating those factors which potentially affect the useful service life of the transceiver module.
	However the plurality of conductive bottom fins shown by Regnier et al. ‘580 do not extend continuously between the side walls; and Regnier ‘297 does not show or teach conductive bottom fins.
	Little shows an analogous transceiver module 600 comprising a plurality of conductive bottom fins 618 which extend continuously between each side wall [Fig. 21B].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the transceiver module of Regnier et al. ‘580 with conductive fins that extend continuously between the side walls as shown by Little to further facilitate venting and removal of heat which if allowed to build up can degrade performance between the connector and transceiver module.

With respect to Claims 2 and 7; Regnier et al. ‘580 shows the fins 126, 129 on the QSFP-DD transceiver module 100 are elongated and define channels between adjacent fins.

With respect to Claim 8; Regnier et al. ‘580 shows the fins on the cage 296 are elongated and define channels between adjacent fins.

With respect to Claims 3, 4, 9 and 10; Regnier et al. ‘580 [Fig. 18B] shows sidewalls of the body 110 have a lock 115 configured to engage with the cage [at 25a,b – 225a,b].

With respect to Claims 5 and 11; Regnier et al. ‘580 shows a release tab 108 attached to the lock 115.

With respect to Claim 12; Regnier et al. ‘580 shows means 27 by which the cage 20, 220 would be attached to a chassis; however no chassis is shown.
Regnier ‘297  shows the analogous input/output connector comprising a        chassis 105 attached to the cage [Fig. 13].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the input/output connector of Regnier et al. ‘580 would be useful within the context shown by Regnier ‘297  where the cage would be attached to the chassis thereby clearly showing at least one useful application for the input/output connector.

With respect to Claims 14 and 16; Regnier et al. ‘580 [Fig. 18B] shows one or more flanges 151, 156 extending forward from the front face of the QSFP-DD transceiver module.

With respect to Claim 15; Regnier et al. ‘580 shows the cage 20 further comprises an intermediate wall 31a extending between the side walls thereby forming an upper port [Fig. 8] above the intermediate wall and a lower port [Fig. 9] below the intermediate wall, wherein the QSFP-DD transceiver module seats within one of the ports, and a second QSFP-DD transceiver module seats within the other of the ports [Fig. 11].

With respect to Claims 17-20; Regnier et al. ‘580 as modified by Regnier ‘297 and Little with regard to the bottom fins has been discussed above in Claims 1 and 6.
	Little further shows the top fins [Fig. 21A] and the bottom fins [Fig. 21B] including their respective front ends, align with each other [Fig. 19].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the transceiver module of Regnier et al. ‘580 such that the bottom fins align with the top fins for the reasons set forth in Claims 1 and 6 above.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov

If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,                            Renee S. Luebke can be reached at  571.272.2009.

The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833